HIGH FREQUENCY ADHESIVE BONDING

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election with traverse of Group I, claims 11, 13-14, and 24-28, in the reply filed on August 16, 2022, is acknowledged.  The traversal is on the ground(s) that the International Search Authority did not make a similar restriction requirement, implying a lack of burden in searching the inventions simultaneously.  This is not found persuasive for several reasons.  First, determinations of the USPTO are not bound by decisions of foreign patent offices.  Second, requirement of restriction is considered a matter of the examiner’s discretion; i.e., when restriction is proper, the examiner may decide whether or not to require it.  Hence, the lack of restriction from the International Search Authority is not necessarily indicative of lack of burden (particularly as examination of international applications is substantially more succinct than that of national-stage applications).  Finally, demonstration of burden is relevant only for restrictions of national applications filed under 35 U.S.C. 111(a), as directed by MPEP Chapter 800; no showing of an examination burden is required for restrictions of national-stage applications filed under 35 U.S.C. 371, as with the instant application; see MPEP 801 and 823.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 13-14, 24-25, and 28 are objected to because of the following informalities:
In claim 13, line 1, “a first” should be –the first–.
In claim 14, line 1, “a high” should be –the high–.
In claim 14, line 3, “including” should be replaced by –consisting of–, as Markush groups must be in the form of a closed group of alternatives; see MPEP 2111.03 II and 2117 I.
In claim 24, line 1, “an adhesive” should be –the adhesive–.
In claim 25, line 1, “an adhesive” should be –the adhesive–.
In claim 28, line 2, “ and” should be –, and wherein–.
Appropriate correction is required.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13-14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman (US 3,900,360) in view of either one of Li et al. (US 5,277,737) or Osborn (US 2,633,586).
Regarding claim 11, Leatherman teaches a method for bonding a first layer of material (sheet 12) to a second layer of material (fastener or sheet 14) (Abstract; Fig. 1, 6; col. 3, LL. 24-29), the method comprising: providing a first electrically conductive plate 40; providing a second electrically conductive plate 40 spaced apart from the first electrically conductive plate 40 (Fig. 6; col. 7, LL. 36-40); dispensing an adhesive (composite bonding agent 20) on a surface of one of the first and second layers of material 12, 14, wherein the adhesive 20 has an electromagnetic susceptor material 28 that when subjected to an electric field heats the adhesive 20 (Fig. 3, 6; col. 3, LL. 36-45, LL. 51-54; col. 4, LL. 41-46, LL. 52-54); generating a high frequency electrical signal to heat the adhesive 20 between the first and second electrically conductive plates 40 using a high frequency generator 42 in electrical communication with the first electrically conductive plate 40 (col. 7, LL. 36-40); and applying pressure to one of the first and second layers of material 12, 14 using a clamping mechanism to maintain contact between one of the first and second layers 12, 14 with the other of the first and second layers 12, 14 (Fig. 4B; col. 1, LL. 46-54; col. 5, LL. 32-41; claim 3).
Leatherman does not specifically teach that the second electrically conductive plate 40 is electrically grounded.  However, it is well known in the art of similar bonding methods to ensure that at least one of the plates used to provide the high frequency electrical signal is grounded, in order to reduce radiation from the generator and avoid stray currents, as evidenced by Li et al. (Fig. 4, 9, 11, 16; col. 2, LL. 52-60) and Osborn (Fig. 5; col. 3, LL. 39-73; col. 7, LL. 47-56; col. 8, LL. 46-50).  Thus, it would have been obvious to one of ordinary skill in the art to electrically ground the second electrically conductive plate 40 of Leatherman to achieve these benefits.
Regarding claim 13, Leatherman teaches that providing the first and second electrically conductive plate 40 further comprises providing the first electrically conductive plate 40 parallel with second electrically conductive plate 40 (Fig. 6).
Regarding claim 14, Leatherman teaches that effective heating can be achieved for frequencies between 0.4 and 30 MHz for a conventional coil (col. 5, LL. 20-31), so that it would have been obvious to one of ordinary skill in the art to control the high frequency generator to produce a radio frequency of 6.78 MHz, 13.56 MHz, or 27.12 MHz.
Regarding claim 24, Leatherman teaches that dispensing the adhesive 20 comprises dispensing a thermoplastic adhesive (col. 3, LL. 38-45, LL. 51-52).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman and Li et al. or Osborn as applied to claims 11, 13-14, and 24 above, and further in view of either one of Levine et al. (US 2015/0174821) or Colella (US 2014/0356592).
Regarding claim 25, Leatherman does not specifically teach that dispensing the adhesive 20 comprises 3D printing the adhesive.  However, it is known in the art that 3D printing of adhesives can offer advantages over other adhesive deposition methods, including greater locational precision, reduced time and cost of deposition, and improved uniformity / material usage efficiency, as evidenced by Levine et al. (Abstract; Fig. 1; [0014-0017]) and Colella (Abstract; Fig. 4-8; [0032-0033, 0036, 0042]).  Thus, it would have been obvious to one of ordinary skill in the art to 3D print the adhesive 20 of Leatherman to achieve these benefits.
Regarding claim 26, Leatherman does not specifically teach that dispensing the adhesive 20 comprises dispensing a filament.  However, it is known in the art that dispensing an adhesive via a filament (e.g., using fused deposition modeling) can offer advantages over other adhesive deposition methods, including improved uniformity / material usage efficiency, as evidenced by Colella (Abstract; Fig. 4-8; [0014, 0032-0033, 0036-0038, 0042]; claim 11).  Thus, it would have been obvious to one of ordinary skill in the art to dispense the adhesive 20 of Leatherman by dispensing a filament to achieve these benefits.

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections are overcome.  Claims 27-28 would be allowable because the prior art does not teach a method for bonding a layers of material as claimed, wherein dispensing the adhesive comprises dispensing the filament with the electromagnetic susceptor material present in a coating on the filament; or by forming a filament with a multi-layer coextrusion die, and wherein dispensing the adhesive comprises dispensing the filament.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745